Citation Nr: 0328996	
Decision Date: 10/24/03    Archive Date: 11/04/03	

DOCKET NO.  97-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for venous insufficiency of 
the lower extremities, claimed as secondary to service-
connected left ankle and knee disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from December 1979 to 
February 1984 plus 3 years and 3 months of prior active 
service, the dates of which are not verified in the record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Phoenix, 
Arizona, Regional Office of the Department of Veterans 
Affairs (VA) which, among other determinations, denied the 
veteran's claim for service connection for venous 
insufficiency of the lower extremities.  The veteran is a VA 
employee at the Phoenix Regional Office; his file is 
currently under the jurisdiction of the Albuquerque, New 
Mexico, Regional Office (hereinafter RO).  

In October 2000 the Board, among other determinations, held 
that the veteran's claim for service connection for venous 
insufficiency of the lower extremities was well-grounded 
under the law then in effect and remanded the issue to the 
Phoenix Regional Office for additional evidentiary 
development and readjudication.  After completion of various 
requested actions, the RO continued its prior denial of 
service connection and returned the case to the Board for 
further review on appeal.  In January 2003, the Board, in 
conjunction with a separate decision as to another issue, 
informed the veteran that the issue of entitlement to service 
connection for venous insufficiency of the lower extremities 
would be the subject of a subsequent decision following 
completion of additional evidentiary development undertaken 
by the Board.  

The Board thereafter conducted additional evidentiary 
development consisting of a VA examination to determine the 
etiology of venous insufficiency of the lower extremities.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  As a result of that development, the 
records now contains the report of a VA examination performed 
in April 2003.  The veteran has waived his right to have the 
newly received evidence considered initially by the RO.  


FINDINGS OF FACT

1.  Venous insufficiency of the lower extremities was not 
manifest during military service or until many years after 
service and is not shown to be related to service.

2.  Service connection is in effect for degenerative joint 
and disc disease of the lumbar spine, evaluated as 40 percent 
disabling; postoperative residuals of a left ankle 
disability, evaluated as 20 percent disabling; postoperative 
residuals of a left knee injury, evaluated as 30 percent 
disabling; tendinitis and bursitis of the right shoulder, 
evaluated as 10 percent disabling; meralgia paresthetica, 
evaluated as 10 percent disabling; and patellar syndrome of 
the right knee, evaluated as 10 percent disabling.  

3.  The competent medical evidence of record does not 
establish that the veteran's post service venous 
insufficiency of the lower extremities was caused by or is 
related to any service-connected disability or disabilities 
or that such disabilities result in aggravation of the post 
service venous insufficiency of the lower extremities.


CONCLUSIONS OF LAW

1.  Venous insufficiency of the lower extremities was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 2002).

2.  Venous insufficiency of the lower extremities is not 
proximately due to or the result of any service-connected 
disability or disabilities and has not been aggravated by any 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 
with relevant decisions of the Supreme Court.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In the 
present case, it appears that although the veteran's claim 
for increase was filed before November 9, 2000, the VCAA is 
applicable because VA action on the claim is not complete, 
given that the appeal remains in a pending status before the 
Board.  

In the present case, the statement of the case and subsequent 
supplemental statement of the case set for the applicable law 
and regulations and an explanation of why the claim was 
denied.  The Board's remand apprised the veteran of the need 
for medical records regarding his disability as a basis for 
adjudicating his claims.  

In addition, the record shows that in September 2001 the RO 
mailed the veteran a letter which explained the expanded VA 
duties under the VCAA.  The letter specifically informed him 
of the need to submit evidence showing that his venous 
insufficiency was in fact secondary to a service-connected 
disability and told him the best type of evidence to submit 
for this purpose.  The letter explained that the RO would 
obtain medical records if he provided the names of the 
medical providers and the approximate dates of treatment and 
that the RO would help him obtain material such as employment 
records or records from Federal agencies if he furnished 
enough information to enable VA to request them.  The 
necessary forms were provided.  The essence of the approach 
set forth in this letter was to allocate the responsibility 
for procuring evidence between the veteran and VA such that 
the VA would make official requests for all records for which 
the veteran provided adequate identifying information and 
executed release authorizations.  In the aggregate, the 
statement of the case, the supplemental statements of the 
case and the RO letters are sufficient to put the veteran on 
notice of the requirements of the law, the evidence needed to 
support his claim, the information he must supply to permit 
VA assistance in developing his claim, and the evidence to be 
procured by the VA in furtherance of its duty to assist 
pursuant to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All known VA 
outpatient treatment records have been obtained.  The veteran 
has undergone two VA examinations for the purpose of 
determining whether there is a nexus between his service-
connected disabilities and the onset of venous insufficiency 
in the lower extremities.  To the extent that the Board can 
ascertain, there are no additional VA or private medical 
records that might be obtained to substantiate the veteran's 
claim.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Legal criteria 

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established where disability due to 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities is shown.  See 
Allen, Id.  In Allen, the United States Court of Appeals for 
Veterans Claims (the Court) held that the term "disability" 
for service connection purposes "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, at 448 (emphasis as in original).  
Thus, when post-service aggravation of a non service-
connected disorder is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing before the aggravation.  

Factual Background 

The veteran has established service connection for 
degenerative joint and disc disease of the lumbar spine, 
evaluated as 40 percent disabling; postoperative residuals of 
a left ankle disability, evaluated as 20 percent disabling; 
postoperative residuals of a left knee injury, evaluated as 
30 percent disabling; tendonitis and bursitis of the right 
shoulder, evaluated as 10 percent disabling; meralgia 
paresthetica, evaluated as 10 percent disabling; and patellar 
syndrome of the right knee, evaluated as 10 percent 
disabling.  

Service department medical records contain no reference to 
complaints or findings of venous insufficiency of the 
extremities.  Post service VA examination and hospitalization 
reports dated through June 1996 contain no reference to 
venous insufficiency.  

Private medical records show that in June 1996 the veteran 
underwent arthroscopic surgery of the left knee because of 
osteoarthritis of the left knee with anterior cruciate 
ligament instability.  He had been having problems with the 
knee since 1985 when he underwent an open meniscectomy at a 
VA hospital, following which he had instability, pain, 
effusion, giving way, locking and a limping gait.  After the 
surgery he underwent physical therapy and made good progress.  
Post surgical records dated through mid-March 1996 contain no 
reference to vascular insufficiency.

In April 1997 the veteran filed an informal claim for service 
connection for circulatory problems of the right leg and left 
leg with varicosities primarily in the left leg.  He stated 
that he had edema, pitting, brown-colored lesions and 
swelling of both ankles and was wearing TED hose for this 
condition.

VA outpatient treatment records show that in June 1996 there 
was slight discoloration of the left ankle with multiple 
varicosities noted.  Doppler studies performed in August 1996 
showed no radiographic evidence of deep vein thrombosis in 
the left lower extremity.  It was reported later in August 
1996 that the veteran had had leg swelling since his anterior 
cruciate ligament repair.  Examination of the left lower 
extremity showed 1-plus pitting edema from the knee to the 
foot.  There was brown coloration of the left medial ankle.  
An assessment of left lower extremity edema secondary to left 
knee surgery in January 1996 was recorded.  In May 1997, a 
history of pitting edema in January 1996 was recorded.  In 
July 1997 a clinical assessment of early chronic venous 
stasis was recorded.  Swelling in both lower extremities, 
with previous 4-plus pitting on the right, was noted.  

VA outpatient treatment records show that in May 1998 the 
veteran was seen for bilateral ankle and foot swelling 
following left knee surgery.  It was noted that the veteran 
was diagnosed with venous insufficiency that was "minimally 
or not related to [left] knee arthritis/surgery."  TED hose 
were recommended.  The veteran reported improvement with the 
TED hose.

In October 2000 the Board entered a decision which, among 
other determinations, held that the veteran's claim for 
service connection for venous insufficiency of the lower 
extremities was well grounded and remanded the claim for 
additional evidentiary development.  By the same decision, 
the Board assigned a 20 percent rating for limitation of 
motion of the left ankle, granted service connection for 
meralgia paresthetica, and found that claims for service 
connection for bilateral pes cavus deformity and a right 
ankle disability were not well grounded.

A VA examination was performed in October 2001 pursuant to 
the Board's remand.  The veteran related that his 
varicosities had begun in 1996 after knee surgery.  
Examination showed mild varicosities of the bilateral lower 
extremities notably below the mid-fibula.  There was no 
significant bulging of these vessels and they were not tender 
on examination.  The examiner expressed the opinion that the 
varicose veins clearly were not secondary to previous 
surgery.  According to the report: "Reasoning is very clear.  
He has had no surgery on the right.  He has bilaterally equal 
varicosities."  The examiner believed that the veteran's 
greatest risk factor was standing all day associated with his 
job.  He concluded that the complaints of lower extremity 
discomfort and pain were undoubtedly due to arthritis and 
other lumbar spine complaints that were unrelated to varicose 
veins/venous insufficiency.

The veteran underwent a further VA examination in April 2003.  
He reported that in the past he had used TED hose without 
alleviation of discomfort due to varicosities but that since 
being prescribed Jobst stockings over the past 6 months, he 
had noticed a significant decrease in leg swelling and pain.  
He denied any history of deep venous thrombosis to either of 
the lower extremities.  The examiner concluded that the 
etiology of the veteran's venous insufficiency was 
incompetent venous valves and a sedentary lifestyle in 
association with a moderately obese body habitus.  He 
concluded that there was no relationship between the service-
connected bilateral knee and/or left ankle disabilities and 
the bilateral venous insufficiency/varicosities.  The report 
stated that the veteran's "varicosities have not been 
aggravated by his previous established ankle and knee 
conditions."

Legal Analysis  

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

The record does not show, and the veteran does not contend, 
that varicosities, deep venous insufficiency or any other 
form of vascular disease was manifest during service or until 
1996, following surgery for service-connected disability of 
the left knee.  The absence of disability until many years 
after service is not by itself fatal to a service connection 
claim since VA regulations permit the granting of service 
connection for disability shown to have been proximately 
caused or aggravated by service-connected disability, in the 
present case disability involving the left ankle and knee.

The evidence of record pertaining to the question of 
proximate causation is limited to the reports of VA medical 
examinations performed in October 2001 and April 2003.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that in evaluating the probative value of medical 
evidence, "[t]he probative value of the medical evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
. ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri , 
Id.  

The opinions set forth at the examinations of October 2001 
and April 2003 are unequivocal in asserting the absence of 
any etiological relationship between the service-connected 
disabilities and the vascular disease.  The opinions have 
substantial probative value by virtue of the fact that they 
contain an alternative explanation for the onset of venous 
insufficiency, citing the veteran's body habitus, which is 
characterized by moderate obesity.  The opinions are based in 
part on the fact that the venous insufficiency is present in 
equal amounts in both lower extremities whereas the service-
connected disabilities claimed as its cause involves the left 
knee only.  

The veteran's contentions regarding the etiology of venous 
insufficiency are not entitled to weight because lay persons 
are not competent to offer medical opinions regarding medical 
matters such as diagnosis or etiology of a disability.  The 
law is well established that where a claim involves issues of 
medical fact, medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Caluza v. Brown, 7 Vet. App. 498 
(1995); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 
Rose v. West, 11 Vet. App. 169 (1998); McManaway v. West, 13 
Vet. App. 60 (1999); Voerth v. West, 13 Vet. App. 117 (1999); 
see Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus").  

In addition, although a VA outpatient note refers to edema as 
the result of the January 1996 knee surgery, that edema is 
not shown to have been caused by venous insufficiency.  A 
Doppler study in August 1996 showed that deep vein thrombosis 
was not present at that time.  Although a VA physician 
suggested in May 1998 that there might have been a "minimal" 
association between the vascular disease and the surgery, 
this judgment is inconsistent with the earlier Doppler study 
and does not account for the presence of involvement in the 
other lower extremity.  This opinion is not entitled to 
probative value greater than that of the two later VA 
opinions.

Where proximate causation of a disability by an underlying 
service-connected disability is not shown, service connection 
may still be granted, on the basis of aggravation, for any 
additional impairment or increment of disability caused by 
service-connected disability.  See Allen, Id.  To support an 
award of service connection for venous insufficiency under 
Allen, the record would have to show that there was a 
sufficient relationship between the service-connected 
disabilities and the venous insufficiency to establish that 
additional disability due to venous insufficiency resulted.  
In this case, no medical evidence to that effect is of 
record, and the VA medical opinions are emphatic as to the 
absence of a relationship between the service-connected 
disabilities and venous insufficiency.

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
venous insufficiency of the lower extremities was incurred in 
service, that venous insufficiency of the lower extremities 
is proximately due to or the result of service-connected 
disability, or that venous insufficiency of the lower 
extremities is aggravated by a service-connected disability.  
Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for venous insufficiency of the lower 
extremities, claimed as secondary to service-connected left 
knee and ankle disabilities, is denied.



                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

